Exhibit 10.45

SECOND AMENDMENT TO LEASE

 

 

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”), dated as of March 2,
2018 (the “Effective Date”), is made and entered into by and between CHERRY HILL
DRIVE OWNER, LLC, a Delaware limited liability company (“Landlord”) and ABIOMED,
INC., a Delaware corporation (“Tenant”).

 

R E C I T A L S

 

A.Landlord and Tenant are parties to that certain Lease dated as of February 2,
2017 “Original Lease”) for that portion of the office building located at 24-42
Cherry Hill Drive, Danvers, Massachusetts (the “Building”) consisting of 21,603
rentable square feet as more particularly described in the Lease (the “Original
Premises”).

 

B.Landlord and Tenant entered into that certain First Amendment to Lease dated
as of December 14, 2017 (the “First Amendment”) wherein, among other things, (i)
the Term of the Lease was extended to expire on August 31, 2025, and (ii) the
Original Premises was expanded by the Expansion Premises (as described in the
First Amendment) consisting of approximately 6,607 rentable square feet (the
“First Amendment Expansion Premises”), such expansion to be effective as of the
First Amendment Commencement Date (as described in the First Amendment).

 

C.Tenant wishes to further expand the Original Premises to include the addition
of the space consisting of approximately 11,269 rentable square feet in the
Building (defined in the First Amendment as the Right of First Offer Space) and
identified on the plan attached hereto as Exhibit A (the “Second Amendment
Expansion Premises”).  

 

D.Landlord and Tenant wish to make certain amendments and modifications to the
terms and provisions of the Lease consistent with the foregoing as hereinafter
set forth.  The Lease, as modified by the First Amendment and this Second
Amendment, is hereinafter referred to as the “Lease.” Capitalized terms not
otherwise defined herein shall have the meanings given to such terms in the
Lease.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises, the sum of Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and confessed, Landlord and Tenant hereby agree as follows:

 

1.Premises; Tenant’s Percentage.  Effective as of the date the Landlord delivers
the Second Amendment Expansion Premises to Tenant in broom clean condition with
the Landlord’s Work (as defined below) Substantially Complete (as defined
below), free of all other tenants, occupants and their possessions (the “Second
Amendment Commencement Date”):  (i) the definition of Premises as set forth in
the Lease shall be amended by adding the Second Amendment

{W6529460.10}

1

--------------------------------------------------------------------------------

Expansion Premises thereto, and (ii) Tenant’s Percentage shall be increased by
11.20%. Upon the occurrence of the First Amendment Commencement Date and the
Second Amendment Commencement Date, (i) the term “Premises” shall be deemed to
mean the Original Premises, the First Amendment Expansion Premises and the
Second Amendment Expansion Premises, (ii) the Premises shall be deemed to
consist of 39,479 rentable square feet, consisting of the Original Premises
(21,603 rentable square feet), the First Amendment Expansion Premises (6,607
rentable square feet) and the Second Amendment Expansion Premises (11,269
rentable square feet), and (iv) Tenant’s Percentage shall be deemed to be
39.24%.  

 

2.Base Rent.  Effective as of the Second Amendment Commencement Date, in
addition to the Base Rent and Additional Rent payable to Tenant with respect to
the Original Premises and the First Amendment Expansion Premises, Tenant shall
pay Base Rent for the Second Amendment Expansion Premises in accordance with the
terms and conditions of the Lease in the following amounts applicable to the
following periods (and Tenant shall pay Additional Rent for the Second Amendment
Expansion Premises as set forth in the Lease):

 

 

 

 

 

Period

Base Rent

(per annum)

(NNN)

Base Rent

(per month)

(NNN)

Base Rent

(per rentable square foot, per annum)

(NNN)

Second Amendment Commencement Date – January 31, 2019

$169,035.00

$14,086.25*

$15.00

February 1, 2019 – January 31, 2020

$174,106.05

$14,508.84

$15.45

February 1, 2020 – January 31, 2021

$179,289.79

$14,940.82

$15.91

February 1, 2021 – January 31, 2022

$184,698.91

$15,391.58

$16.39

February 1, 2022 – August 31, 2022

$190,220.72

$15,851.73

$16.88

September 1, 2022 – August 31, 2023

$195,967.91

$16,330.66

$17.39

September 1, 2023 – August 31, 2024

$201,827.79

$16,818.98

$17.91

September 1, 2024 – August 31, 2025

$207,913.05

$17,326.09

$18.45

 

*In the event the Second Amendment Commencement Date occurs on a day other than
the first day of a calendar month, the monthly Base Rent and Additional Rent
payment for the Second Amendment Expansion Premises for such month shall be
pro-rated based on the number of days occurring in such month from and after the
Second Amendment Commencement Date in relation to the total number of days in
such month.

{W6529460.10}

2

--------------------------------------------------------------------------------

 

3.Condition of the Second Amendment Expansion Premises; Landlord’s Work/Demising
Work.  

 

(a)Condition of the Second Amendment Expansion Premises. Tenant hereby
acknowledges and agrees that, subject to Landlord’s obligation with respect to
the Landlord’s Work, it hereby accepts the Second Amendment Expansion Premises
in such “AS IS, WHERE IS” condition as exists on the date hereof.  Further,
Tenant specifically acknowledges and agrees that no provision of the Lease
concerning (i) improvements, alterations and/or additions to be performed or
provided by Landlord or at Landlord’s expense, (ii) tenant improvement
allowances, (iii) reimbursement allowance, or (iv) free rent or other rent
concession shall have any application whatsoever to the Second Amendment
Expansion Premises or this Second Amendment, except as specifically set forth in
this Second Amendment. Notwithstanding the foregoing, Landlord hereby represents
that, to the best of its knowledge, the Second Amendment Expansion Premises is
served by restrooms which comply with all Applicable Laws.

 

(b)Landlord’s Work/Demising Work.  Landlord hereby acknowledges and agrees that
prior to the Second Amendment Commencement Date, it shall, at its sole cost and
expense, (i) install a temporary wall with unfinished sheetrock from floor to
ceiling on the side facing the Second Amendment Expansion Premises separating
the Second Amendment Expansion Premises from the Beckman Coulter Space (as
defined below), (ii) construct a partial vestibule to be located in a portion of
the Beckman Coulter  Space approximately in the area identified as “Subordinate
ROFO Egress Path and Partial Vestibule” on the plan attached hereto as Exhibit B
to allow Tenant’s access to and use of the restrooms located therein, provide
egress from the Second Amendment Expansion Premises and provide the Subordinate
Right of First Offer Space (as such term is defined in the First Amendment) with
emergency egress (which partial vestibule shall be subject to modification
and/or removal depending on the final Beckman Coulter Space Layout Determination
(defined below), and if applicable, the Landlord’s construction of the Proposed
Vestibule described below), (iii) perform any modifications to exits, paths of
travel and related life-safety signage which may be required by the governmental
authority for Danvers, Massachusetts for Tenant to legally occupy the Second
Amendment Expansion Premises, (iv) remove or cause Beckman Coulter (as defined
below) to remove the large oven presently located in the Second Amendment
Expansion Premises and repair any damage caused by such removal, and (v) remove
or cause Beckman Coulter to remove the water tank and sump pump presently
located in the closet in the lab area within the Second Amendment Expansion
Premises and to clean up and/or remediate any water and/or contaminants within
the Second Amendment Expansion Premises resulting from such removal (the
“Landlord’s Work”).  For purposes of this Lease, “Substantial Completion” of
Landlord’s Work (and terms correlative thereto) shall mean the completion of
construction thereof as independently confirmed by Tenant’s architect and/or
engineering consultants, and, if applicable, the issuance of a certificate of
occupancy for the Second Amendment Expansion Premises, with the exception of any
punch list items that can be completed after Tenant has taken occupancy of the
Second Amendment Expansion Premises without unreasonably interfering with
Tenant’s operation of its business therein, which punch list items shall be
mutually reasonably determined by Landlord and Tenant’s representatives and
shall be finally completed by Landlord within thirty (30) days after the date of
Substantial Completion. Landlord and Tenant hereby acknowledge and agree that a
permanent demising wall separating the

{W6529460.10}

3

--------------------------------------------------------------------------------

Second Amendment Expansion Premises from the Beckman Coulter Space shall not be
required until Landlord has definitively identified each occupant or occupants
of such Beckman Coulter Space following the expiration or early termination of
the Beckman Coulter lease (the “Beckman Coulter Space Layout
Determination”).  Within thirty (30) days following completion of any portion of
the Beckman Coulter Space Layout Determination, if the occupant of such portion
of the Beckman Coulter Space is not Tenant, Landlord shall, at its sole cost and
expense, construct a permanent demising wall separating the Tenant’s Premises
from such portion of the Beckman Coulter Space occupied or to be occupied by a
third party tenant (collectively, the “Demising Work”). If, upon the completion
of the Beckman Coulter Space Layout Determination, the Tenant’s Premises are not
expanded into the Subordinate Right of First Offer Space (as such term is
defined in the First Amendment) (which expansion shall be subject to the terms
and conditions of the Right of First Offer attached as Exhibit B to the First
Amendment), such Demising Work shall include the construction of a vestibule
(the “Proposed Vestibule”) to be located in a portion of the Second Amendment
Expansion Premises and the Beckman Coulter  Space approximately in the area
identified as “Proposed Vestibule” on the plan attached hereto as Exhibit C for
access to and use of the restrooms located therein by the Tenant and the
occupant(s) of the Beckman Coulter Space. Tenant hereby acknowledges that Tenant
will be in possession of the Premises during the performance and completion of
the Demising Work. Accordingly, Tenant hereby agrees that Landlord and the
agents, employees and contractors of Landlord shall have the right to enter upon
a portion of the Premises approximately five (5) feet from the intended location
of the demising wall (and/or vestibule, as the case may be) (the “Access Area”)
at any and all times during the performance of the Demising Work (including,
without limitation, on weekends and at hours other than the normal business
hours of Tenant) for the purposes of completing the Demising Work.  Neither
Landlord nor any of the agents, employees or contractors of Landlord shall have
any liability to Tenant (including, without limitation, for any damages that
Tenant may suffer) or subject Landlord to any claim of breach of quiet
enjoyment, constructive eviction, or abatement of Base Rent or Additional Rent
under the Lease, as a result of, or in connection with, any disruption to, or
interference with, the business operations of Tenant being conducted at the
Premises during the Demising Work as a result of the construction and/or
installation of the Demising Work so long as Landlord shall use commercially
reasonable efforts to avoid any material disruption to, or interference with,
the business operations of Tenant being conducted at the Premises during the
Demising Work.  During the performance of the Demising Work, Landlord  shall
install a temporary barrier between the Access Area and the Tenant’s Premises to
minimize any dust, odors  and/or disruptions to Tenant’s business operations in
the remainder of the Tenant’s Premises caused by the Demising Work. At Tenant’s
sole cost and expense, Tenant shall cooperate, and cause its agents and
employees to cooperate, fully and in all respects, with Landlord and the agents,
employees and contractors of Landlord in the Access Area during the Demising
Work for the purposes of facilitating the completion of the Demising Work.  In
furtherance of the foregoing, upon at least seventy-two (72) hours prior written
notice made at any time or times during the Demising Work by Landlord or any of
the agents, employees or contractors of Landlord so as to facilitate the
completion of the Demising Work, at Tenant’s  sole cost and expense (and solely
to the extent the Demising Work cannot, in Landlord’s commercially reasonable
judgment, be completed without such move, removal and/or relocation), Tenant
shall move, remove and/or relocate, or cause to be moved, removed and/or
relocated, to, from or within the Access Area, any employees, machinery,
equipment, furniture, furnishings, inventory or other personal property of
Tenant that may at such time be located in, on or about the Access Area, except
in the event that Landlord has expressly

{W6529460.10}

4

--------------------------------------------------------------------------------

permitted in writing for Tenant to move such employees, machinery, equipment,
furniture, furnishings, inventory or other personal property to a specific
location within the Access Area (which Landlord shall agree to permit to the
extent reasonably practicable).

 

4.Utilities; Temporary Mechanical Room; Data/Server Room.  

 

(a)Utilities.  Landlord and Tenant hereby acknowledge and agree that the Second
Amendment Expansion Premises are served by gas, electric and other utilities
which are not separately metered from the Subordinate Right of First Offer
Space.  Accordingly, Landlord and Tenant hereby acknowledge and agree that the
cost of gas, electrical and other utilities used by such spaces shall be
equitably pro-rated between the Second Amendment Expansion Premises and the
Subordinate Right of First Offer Space based on proportionate occupancy of such
spaces and Tenant shall pay its equitable share of the cost of such utilities
within thirty (30) days of receipt of an invoice from Landlord.  In connection
with the Demising Work described above, Landlord shall install meters, check
meters or a combination of both to measure utility usage by the Second Amendment
Expansion Premises (and the portion of the Subordinate Right of First Offer
Space which may be included in the Tenant’s Premises) and Tenant shall be
responsible for paying the cost of utilities used by the Second Amendment
Expansion Premises (and the portion of the Subordinate Right of First Offer
Space which may be included in the Tenant’s Premises).

 

(b)Temporary Mechanical Room.  Until the Beckman Coulter Space Layout
Determination, Tenant shall have non-exclusive access to and use of the
mechanical room located within the portion of the Beckman Coulter  Space
identified as “Temporary Common Area” on the plan attached hereto as Exhibit D
(the “Temporary Common Area”) for use of water heaters, compressed air and other
mechanical needs of Tenant, such use shall be at Tenant’s sole cost, expense and
risk, without any representation, warranty or responsibility by Landlord with
respect to any systems, utilities or equipment located therein or serving same.
If, upon the completion of the Beckman Coulter Space Layout Determination,
Tenant’s Premises are expanded into the Temporary Common Area, Tenant shall have
the exclusive right to use such space.  However, if, upon the completion of the
Beckman Coulter Space Layout Determination, Tenant’s Premises are not expanded
into the Temporary Common Area, Tenant’s right to use such Temporary Common Area
shall terminate and Tenant shall be required to address any mechanical needs
served by the Temporary Common Area within Tenant’s Premises, at Tenant’s sole
cost and expense, such termination shall be effective no less than sixty (60)
days following Tenant’s receipt of written notice from Landlord that the Beckman
Coulter Space Layout Determination has occurred and Tenant’s use of the
Temporary Common Area is terminated, provided however, if Tenant’s occupancy
and/or use of such Temporary Common Area materially impairs Landlord’s ability
to deliver such space to a third party tenant within time periods required by
any applicable lease or occupancy agreement with such third party tenant, in
Landlord’s reasonable discretion, Landlord may require such termination to be
effective no less than thirty (30) days following Tenant’s receipt of written
notice from Landlord that the Beckman Coulter Space Layout Determination has
occurred and Tenant’s use of the Temporary Common Area is
terminated.  Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts to keep Tenant informed of the status of the Beckman Coulter
Space Layout Determination.

 

{W6529460.10}

5

--------------------------------------------------------------------------------

(c)Data/Server Room.  Until the Beckman Coulter Space Layout Determination,
Tenant shall have non-exclusive access to and use of the
telephone/electric/server room located within the portion of the Beckman
Coulter  Space identified as “Temporary Data/Server Room” on the plan attached
hereto as Exhibit E (the “Temporary Data/Server Room”) for use and operation of
Tenant’s servers and data, network, telecommunications and related equipment,
such use and operation shall be at Tenant’s sole cost, expense and risk, without
any representation, warranty or responsibility by Landlord with respect to any
systems, utilities or equipment located therein or serving same. If, upon the
completion of the Beckman Coulter Space Layout Determination, Tenant’s Premises
are expanded into the Temporary Data/Server Room, Tenant shall have the
exclusive right to use such space.  However, if, upon the completion of the
Beckman Coulter Space Layout Determination, Tenant’s Premises are not expanded
into the Temporary Data/Server Room, Tenant’s right to use such Temporary
Data/Server Room shall terminate and Tenant shall be required to address any
servers and data, network, telecommunications and related equipment needs served
by the Temporary Data/Server Room within Tenant’s Premises, at Tenant’s sole
cost and expense, such termination shall be effective no less than sixty (60)
days following Tenant’s receipt of written notice from Landlord that the Beckman
Coulter Space Layout Determination has occurred and Tenant’s use of the
Temporary Data/Server Room is terminated, provided however, if Tenant’s
occupancy and/or use of such Temporary Data/Server Room materially impairs
Landlord’s ability to deliver such space to a third party tenant within time
periods required by any applicable lease or occupancy agreement with such third
party tenant, in Landlord’s reasonable discretion, Landlord may require such
termination to be effective no less than thirty (30) days following Tenant’s
receipt of written notice from Landlord that the Beckman Coulter Space Layout
Determination has occurred and Tenant’s use of the Temporary Data/Server Room is
terminated.  Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts to keep Tenant informed of the status of the Beckman Coulter
Space Layout Determination.

 

5.Right of First Offer.  Landlord and Tenant hereby acknowledge and agree that
the Second Amendment Expansion Premises is the same space described as the
“Right of First Offer Space” in the Right of First Offer attached as Exhibit B
of the First Amendment.  Accordingly, such Right of First Offer shall have no
further force or effect with respect to such the Right of First Offer Space
described therein, but shall remain in full force and effect as to the
Subordinate Right of First Offer Space and the Other Right of First Offer Space
described therein.

 

6.Condition Precedent to Second Amendment Expansion.   Landlord shall use
commercially reasonable efforts to cause the Second Amendment Commencement Date
to occur by March 15, 2018 (the “Target Commencement Date”).  However, Tenant
hereby acknowledges and agrees that to accommodate Tenant’s desired expansion of
the Premises contemplated by this Second Amendment, it will be necessary for
Beckman Coulter Inc. (“Beckman Coulter”), an existing tenant presently occupying
approximately 54,107 rentable square feet in the Building (the “Beckman Coulter
Space”), to agree to terminate its lease with respect to the portion of the
Beckman Coulter Space comprised of the Second Amendment Expansion Premises.
Tenant hereby acknowledges and agrees that, despite Landlord’s commercially
reasonable efforts, Landlord cannot assure the Tenant nor guaranty that the
Second Amendment Commencement Date will occur by the Target Commencement
Date.  Accordingly, notwithstanding any terms or conditions of this Second
Amendment to the contrary, in the event Landlord is unable to deliver the Second
Amendment

{W6529460.10}

6

--------------------------------------------------------------------------------

Expansion Premises to Tenant by the Target Commencement Date for any reason
whatsoever, the Lease (including this Second Amendment) remains in full force
and effect and Landlord shall not be liable to Tenant for any resulting loss or
damage, provided however, that notwithstanding the foregoing, if the Second
Amendment Expansion Premises have not been delivered by April 15, 2018 and such
failure to deliver the Second Amendment Expansion Premises is not otherwise
caused by a Force Majeure or a delay caused by Tenant, Tenant shall have the
right to terminate this Second Amendment, in which event the Lease, as
previously amended by the First Amendment, shall remain in full force and effect
as if this Second Amendment was never executed.

 

7.Condition Precedent.  Notwithstanding any term or condition of this Second
Amendment to the contrary, Tenant hereby acknowledges and agrees that the
effectiveness of this Second Amendment is conditioned upon Landlord entering
into a written agreement with Beckman Coulter, wherein Beckman Coulter agrees to
terminate its lease with respect to the portion of the Beckman Coulter Space
comprised of the Second Amendment Expansion Premises (the “Beckman Coulter Early
Termination Agreement”). Landlord agrees to use commercially reasonable efforts
to enter into the Beckman Coulter Early Termination Agreement prior to March 15,
2018. If, after the exercise of commercially reasonable efforts to do so, the
Landlord does not enter into the Beckman Coulter Early Termination Agreement,
Landlord or Tenant may rescind its execution of this Second Amendment by written
notice thereof to the other party, whereupon the Lease shall remain in full
force and effect as if this Second Amendment was never executed.

 

8.Amendment to First Amendment.  Landlord and Tenant hereby acknowledge and
agree that the dates “August 1, 2017” and “September 1, 2017” appearing in
Section 7 (Condition Precedent to Expansion; Delay in First Amendment
Commencement Date) of the First Amendment are hereby amended to August 1, 2018
and September 1, 2018, respectively.

 

9.Broker. Landlord and Tenant each represents and warrants to the other that,
except for Jones Lang LaSalle (the “Broker”), it has had no dealing with any
other broker or agent in connection with the negotiation or execution of this
Second Amendment, and Tenant agrees to indemnify and hold Landlord harmless from
and against any claims by any broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with Tenant
with regards to this leasing transaction, except for the Broker.   Any
commission owed to the Broker shall be paid by Landlord pursuant to separate
agreement.

 

10. Counterparts; PDF Signatures. This Second Amendment may be executed in two
(2) or more counterparts, each of which shall be an original but such
counterparts together shall constitute one and the same instrument
notwithstanding that both Landlord and Tenant are not signatories to the same
counterpart.  PDF signatures shall be binding as originals.

 

11.Ratification.Except as amended by this Second Amendment, all other terms,
conditions, covenants and provisions as appear in the Lease are hereby ratified
and confirmed and shall remain unchanged.

 

12.Successors and Assigns.  This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their heirs, successors and
permitted assigns.

{W6529460.10}

7

--------------------------------------------------------------------------------

 

13.SNDA.  Within sixty (60) days following the execution of this Second
Amendment by Landlord,  Landlord shall, at Landlord’s sole cost and expense,
have the existing mortgagee of the Property enter into a subordination,
attornment and non-disturbance agreement (“SNDA”) with Tenant, on such
mortgagee’s customary form thereof subject to Tenant’s commercially reasonable
modifications to such form, provided however, Landlord and Tenant hereby
acknowledge and agree that the form of SNDA dated July 25, 2017 by and among
Landlord, Tenant and Cambridge Savings Bank shall be deemed to be an acceptable
form of SNDA.  Section 20 of the Lease shall remain in full force and effect
with respect to any future mortgages which may encumber the Property.  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




{W6529460.10}

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed under seal as of the date first written above.

 



LANDLORD:

 

 

CHERRY HILL DRIVE OWNER LLC,

a Delaware limited liability company

 

 

By:  /s/ Brandon D. Kelly

Name: Brandon D. Kelly

Title: Authorized Signatory

 

 

 

 

 



TENANT:

 

ABIOMED, INC., a Delaware corporation

 

 

By: /s/ Michael R. Minogue

Name:Michael R. Minogue

Title:Chairman, President and Chief Executive Officer

{W6529460.10}

9

--------------------------------------------------------------------------------

EXHIBIT A

 

PLAN OF SECOND AMENDMENT EXPANSION PREMISES

[g201805241556337772018.jpg]


{W6529460.10}

 

--------------------------------------------------------------------------------

EXHIBIT B

 

PLAN SHOWING LOCATION OF SUBORDINATE ROFO EGRESS PATH AND PARTIAL VESTIBULE

 

[g201805241556337872019.jpg]




{W6529460.10}

 

--------------------------------------------------------------------------------

EXHIBIT C

 

PLAN SHOWING LOCATION OF PROPOSED VESTIBULE

[g201805241556338012020.jpg]

 




{W6529460.10}

 

--------------------------------------------------------------------------------

EXHIBIT D

 

PLAN SHOWING TEMPORARY COMMON AREA

[g201805241556338172021.jpg]

{W6529460.10}

 

--------------------------------------------------------------------------------

EXHIBIT E

PLAN SHOWING DATA/SERVER ROOM[g201805241556338342022.jpg]

{W6529460.10}

 